Citation Nr: 0118945	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a shell fragment wound of the right knee, including a 
scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from October 1943 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 1999, the Board remanded the veteran's compensable 
rating claim to the RO for further evidentiary development.  
Following completion of the requested development, the 
veteran's case to the Board for further appellate 
consideration.  

In November 2000, the RO denied service connection for 
arthritis of the right knee as secondary to the shell 
fragment wound.  The veteran was notified of this decision 
and of his appellate rights.  He has not filed a notice of 
disagreement.  Thus, this issue is not before the Board for 
appellate consideration.


FINDING OF FACT

The service-connected residuals of a shell fragment wound of 
the right knee are manifested by an asymptomatic scar without 
clinical evidence of any functional impairment.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
residuals of a shell fragment wound of the right knee, 
including a scar, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5260, 5261, 
7805 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."  

In the order, the Court stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).  

In the present case, by virtue of the statement of the case 
furnished in August 1998, the Board's August 1999 remand, and 
the supplemental statement of the case issued in November 
2000, the veteran and his representative were notified of the 
evidence necessary to substantiate this compensable rating 
claim.  In addition, the RO has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  

Throughout the current appeal, the veteran has stated that he 
has only received treatment for his service-connected right 
knee disability at the VA Medical Center (VAMC) in 
Tuscaloosa, Alabama.  The RO has obtained copies of records 
of treatment that the veteran has received at this medical 
facility.  No additional sources of pertinent medical 
treatment have been acknowledged by the veteran.  Thus, it 
appears that all evidence identified by the veteran relative 
to his compensable rating claim has been obtained and 
associated with the claims folder.  

Furthermore, the veteran underwent a VA scar examination of 
his right knee in June 1997 and, more recently, a VA joints 
examination of his right knee in May 2000.  Consequently, the 
Board concludes that the RO has met its duty to assist the 
veteran in the development of his compensable rating claim 
under the VCAA. 

Evidence

The service medical records show that, in September 1944, the 
veteran sustained a superficial shell fragment wound to his 
right knee.  He was treated with sulfa powder, dressing, and 
sulfadiazine tablets.  In October 1944, approximately three 
weeks after the initial injury, a physical examination 
demonstrated that the wound had healed and that the veteran 
was "up and about."  Two weeks later in November 1944, the 
veteran's function was determined to be good.  The final 
diagnosis was described as a slight perforation of the right 
knee due to a shell fragment wound.  The veteran was awarded 
the Purple Heart in October 1944.

The remainder of the service medical records are negative for 
complaints of, treatment for, or findings of a right knee 
disability.  The discharge examination, which was conducted 
in October 1945, demonstrated that the veteran had no 
musculoskeletal defects.  No reference to the shell fragment 
wound that the veteran sustained to his right knee was made 
on the report of the separation evaluation.  

In May 1966, a private physician who had been treating the 
veteran stated that, although he had complained of swelling 
in his right knee in approximately March 1966, a physical 
examination had shown a well-healed wound to the anterior 
medial portion of this joint.  There was no effusion and 
there was full range of motion of his right knee.  

At a VA examination conducted in August 1966, the veteran 
complained of occasional right knee pain on standing for long 
periods of time.  A physical examination demonstrated the 
presence of a three-and-one-half inch scar on the medial 
aspect of the veteran's right knee.  The scar was not 
adherent or depressed and involved no loss of tissue.  The 
veteran had no limitation of motion of his right lower 
extremity.  The examiner diagnosed, in pertinent part, 
residuals of a shell fragment wound to the right knee, 
including a scar.  

Based on this evidence, the RO, by a September 1966 rating 
action, granted service connection for residuals of a shell 
fragment wound of the right knee, including a scar and 
assigned a noncompensable evaluation.  This noncompensable 
disability rating has remained in effect since then.  

Throughout the current appeal, the veteran has asserted that 
his service-connected right knee disability has worsened in 
severity.  In particular, he has claimed that he experiences 
instability and constant pain in his right knee.  

A VA examination was conducted in June 1997.  At that time 
the veteran complained of some right knee pain and weakness 
on walking.  He reported swelling of this joint in the past 
but not at the time of this particular evaluation.  

An examination of the veteran's right knee demonstrated the 
presence of a six centimeter by six millimeter non-prominent 
and non-tender scar on the medial aspect of this joint just 
medial to the patella and just above the superior edge of the 
patella extending down medially to midway of the length of 
the patella.  The color of the scar matched the color of the 
surrounding skin.  The veteran's right knee scar was also 
found to involve no keloid formation, adherence, herniation, 
swelling, or ulceration.  

The examiner described the cosmetic effect as minimal and 
explained that no limitation of function of the affected part 
was noted on examination.  Further evaluation of the 
veteran's right knee showed stability, extension to zero 
degrees, flexion to 150 degrees, no edema, and no tenderness.  
An examination of the veteran's calves was within normal 
limits.  The veteran had a normal gait and was able to stand 
on his heels and toes.  X-rays taken of the veteran's right 
knee were normal.  The examiner diagnosed, in pertinent part, 
an old shrapnel wound in the area of the right knee.  

The veteran was seen at a VA outpatient clinic from 1997 to 
August 2000 for various complaints, including pain and 
weakness involving the right knee.  In December 1997, the 
veteran complained of recent "giving way" of his right 
knee.  X-rays taken of the veteran's right knee were 
negative.  An assessment of right knee pain was made, and the 
veteran was referred for a physical therapy consultation of 
his right knee pain for evaluation and treatment purposes.  

At a physical therapy session later in December 1997, the 
veteran's right knee was found to have a range of motion of 
zero to 125 degrees, sensation that was within normal limits, 
and weak muscle tone.  The veteran was given instructions in 
a home program of isometric quadriceps and hamstring 
exercises.  In April 1998, the veteran complained of right 
knee pain and also reported that this joint "giv[es] . . . 
out" when he walks.  He was instructed to get an elastic 
splint for more support and to wear it when he walked.  

In August 1999, the veteran was seen for complaints of right 
knee pain and weakness.  He also reported having trouble 
walking.  An assessment of right knee pain and weakness was 
made.  

In September 1999, the veteran was treated on several 
occasions for complaints of right knee pain and right 
quadricep weakness.  According to these physical examinations 
of the veteran's right knee, his sensation was within normal 
limits, his muscle tone was 4/5, and his coordination had 
decreased.  The veteran was found to limp a little after 
walking a long way.  X-rays taken of the veteran's right knee 
were negative.  He indicated that on a scale of 10, his right 
knee pain was 5/10.  In October 1999, it was reported that he 
was placed on a home physical therapy program.  In December 
1999 he complained of right leg pain.  

In May 2000, the veteran underwent a VA joints examination.  
At that time he reported that, following the in-service 
treatment that he had received for the shell fragment wound 
to his right knee, he did not experience any problems with 
this joint until 1995, when he began to feel pain, especially 
when he walked long distances.  The veteran explained that 
his knee discomfort is particularly aggravated when, while 
working in his garden, he kneels and stoops.  The veteran 
admitted that he takes no medication for his discomfort; that 
he does not use braces, crutches, or a cane; and that he has 
not had any surgery on his right knee since the initial 
in-service treatment.  

A physical examination of the veteran's right knee 
demonstrated the presence of a two-inch scar on the medial 
aspect of his right knee, no effusion, no tenderness, no 
crepitus, no instability on the medial or lateral aspects of 
the joint, a negative anterior and posterior drawer sign, a 
negative torsion sign laterally and medially, a negative 
McMurray's sign, and a negative pivot shift test.  The 
veteran's quadriceps measured 15 inches in circumference 
bilaterally.  Further, the examiner noted that the veteran 
had a range of motion of his right knee from zero degrees to 
140 degrees and that he was able to extend fully his right 
knee.  

The examiner noted that x-rays showed minimal arthritis of 
the proximal tibia.  The examiner indicated that these 
radiographic films were remarkably free of any degenerative 
changes.  There was no reference to any retained metallic 
fragments.  The examiner indicated that he was unable to 
document any loss of function in the veteran's right lower 
extremity secondary to a shell fragment wound.  The examiner 
cited the veteran's extraordinary negative examination for 
someone of his age.  


Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

The RO has assigned a noncompensable rating for the 
service-connected residuals of a shell fragment wound of the 
veteran's right knee, including a scar, in accordance with 
the criteria set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7805.  

Diagnostic Code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected.  A 10 
percent rating is also warranted under Diagnostic Code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars, which are 
tender and painful on objective demonstration.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A zero percent rating is 
warranted when flexion is limited to 60 degrees. A 10 percent 
rating is warranted when flexion is limited to 45 degrees. A 
20 percent rating is warranted when flexion is limited to 30 
degrees. A 30 percent rating is warranted when flexion is 
limited to 15 degrees.

Diagnostic Code 5261 provides the evaluation of limitation of 
extension of the knee.  When extension is limited to 5 
degrees a 0 percent evaluation is warranted. A 10 percent 
evaluation requires that extension be limited to 10 degrees, 
and a 20 percent evaluation requires that extension be 
limited to 15 degrees.  A 30 percent evaluation requires that 
extension be limited to 20 degrees, and a 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Furthermore, the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  Id.  

To summarize, the veteran's statements are deemed competent 
with regard to the description of symptoms.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered in conjunction with the 
clinical evidence of record and the pertinent rating criteria 
previously set forth.  

In this regard, the recent VA outpatient treatment records as 
well as the VA examinations completed in June 1997 and May 
2000 reflect the veteran's complaints of instability, 
weakness, and constant pain in his right knee.  Also, a 
December 1997 VA outpatient treatment session, the veteran 
was found to have weak muscle tone in his right lower 
extremity.  This pathology was confirmed at a subsequent 
September 1999 VA outpatient treatment session.  

However, the June 1997 VA examination showed the right knee 
scar was asymptomatic without evidence of any functional 
impairment. Additionally, the May 2000 VA examination 
indicated that the veteran's quadriceps measured 15 inches in 
circumference bilaterally.  Other than the scar, the 
examination  showed no pathology pertaining to the residuals 
of the shell fragment wound.  There was no instability, 
tenderness, effusion, or crepitus.  Furthermore, the examiner 
stated that he was unable to document any loss of function in 
the veteran's right lower extremity secondary to a shell 
fragment wound due to the extraordinary negative examination.  

In view of the VA examination fin dings, to include no 
indication of any functional impairment as contemplated by 
Deluca, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the service-connected residuals 
of a shell fragment wound of the veteran's right knee, 
including a scar, is not warranted.  The veteran's claim for 
a compensable rating for this service-connected disability 
must, therefore, be denied.  


ORDER

Entitlement to a compensable disability rating for the 
service-connected residuals of a shell fragment wound of the 
right knee, including a scar, is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

